 
Exhibit 10.01


SETTLEMENT AGREEMENT
AND
MUTUAL GENERAL RELEASE 

--------------------------------------------------------------------------------



This Settlement Agreement and Mutual General Release (hereinafter referred to as
the “Agreement”), is effective as of May 8, 2012, and is made by and among
Anoteros, Inc., a Nevada corporation (“Parent”), Antero Payment Solutions, Inc.,
a Nevada corporation (“Antero”), and Glenn Geller, Marla Beans, Michael Sinnwell
Jr., Tom Smith, Greg Geller, Gaden E. Griffin, the Gaden E. Griffin Family
Trust, each individually and as a Shareholders of Parent (hereinafter
individually referred to as a “Shareholder” and collectively the
“Shareholders”).  Parent, Antero and the Shareholders shall hereinafter
collectively be referred to as “the Parties.” This Agreement is made in
consideration of the following facts and recitals:


BACKGROUND INFORMATION


A.           Whereas, Antero is a wholly-owned subsidiary of Parent.


B.           Whereas, Antero is the successor in interest to COA Holdings, Inc.
(“COA”), as a result of consummation of the merger (the “Merger”) on April 29,
2011, of COA with and into Antero.


C.           Whereas, the Shareholders were the founders, former officers and/or
directors of COA.


D.           Whereas, Shareholder are the holders of record of 17,923,839 shares
of common stock of Parent as follows:


Shareholder Name
 
Shares Held
   
Certificates
 
Michael Sinnwell Jr.
    4,065,201       1547  
Glenn Geller
    3,695,637       10294  
Marla Beans
    3,695,637       1979  
Tom Smith
    2,771,728       1980  
Gaden E. Griffin Family Trust
    1,847,818       1797  
Greg Geller
    1,847,818       1719  
Total
    17,923,839          



E.           Whereas, disputes have arisen between Parent, Antero and the
Shareholders as to claims the Parent and Antero believe they possess against the
Shareholders with regard to amongst other things, the operations of COA and
actions of the Shareholders pertaining thereto, prior to the Merger.


G.           Whereas, as a result of negotiations between Parent, Antero and the
Shareholders, the Parties have reached a resolution they feel to be fair and
equitable, and by this Agreement wish to compromise, resolve, waive and release
any and all claims, known or unknown, which exist or may exist between them
today, except for any claims that are intended to survive this Agreement as set
forth herein, on the terms set forth herein.


AGREEMENT
 
 
 
Page 1 of 10

--------------------------------------------------------------------------------

 


 
Now, wherefore, for good and valuable consideration, the Parties hereto agree as
follows:


1.           General Release.


 
1.1           Release by Parent and Antero.  Except as to such rights or claims
as may be created by this Agreement or any agreement executed by the Parties
pursuant to this Agreement, and subject to and conditioned upon the performance
and completion of the undertakings by the Shareholders as set forth in Section
2., below, Parent and Antero hereby discharges and releases the Shareholders and
their assigns, agents, representatives, attorneys, predecessors and successors
in interest, from any and all claims, demands, obligations, or causes of action
heretofore or hereafter arising directly or indirectly out of, connected with,
or incidental to the prior actions of the Shareholders as former officers,
directors, shareholders or employees of Antero, and the Shareholders’
relationship with Parent and Antero, prior to the effective date hereof.
 
 
1.2           Release by Shareholders.  Except as to such rights or claims as
may be created by this Agreement or any agreement executed by the Parties
pursuant to this Agreement, and subject to and conditioned upon the Release by
Parent and Antero contain herein, each Shareholder for him or herself, hereby
discharges and releases Parent and Antero, and its current and former officers,
directors, employees, shareholders, note holders, attorneys, assigns, agents,
representatives, predecessors and successors in interest, from any and all
claims, demands, obligations, or causes of action heretofore or hereafter
arising directly or indirectly out of, connected with, or incidental to the
Shareholders’ relationship with Parent and Antero, prior to the effective date
hereof.
 
 
1.3           Release of Unknown Claims.   The Parties acknowledge and agree
that this release applies to all claims for any injuries, damages, losses or
claims, whether known or unknown, foreseen or unforeseen, patent or latent, that
the Parties hereto now have or may acquire, and each Party hereto hereby waives
application of California Civil Code Section 1542, and any and all provisions,
rights and benefits conferred by any law of any state or territory of the United
States, or principle of common law, which is similar, comparable or equivalent
to California Civil Code Section 1542.
 
(a) Each Party hereto certifies that such party is aware of the provisions of
California Civil Code Section 1542 which states:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


(b) The Parties understand and acknowledge the significance and consequences of
the waiver of California Civil Code Section 1542; and that this release and
waiver of California Civil Code 1542 is a significant material part of the
consideration of entering into this Agreement. The Parties expressly acknowledge
that this Agreement except for ongoing obligations set forth in the attached
agreements, is intended to include a release, without limitation, of all claims,
and acknowledges that the execution of this Agreement is entered into for the
purpose of extinguishing any such claim or claims.


(c) The Parties further understand and acknowledge that if any party hereto, or
such Parties respective officers, directors, employees, shareholders, attorneys,
assigns, agents, representatives, predecessors and successors in interest,
eventually discover additional damages or claims arising out of the facts and
claims released herein, that Party will not be able to make any claim for any
such losses or damages.  Furthermore, the Parties acknowledge that they intend
these consequences even as to claims for losses or damages that may exist as of
the date of this Agreement but which the Parties hereto do not presently know to
exist, and which if known, would have materially affected the Party’s decision
to execute this Agreement.
 
 
 
Page 2 of 10

--------------------------------------------------------------------------------

 
 
 
1.4           Claims Defined. The Parties understand and agree the word “claims”
to include all actions, claims, and grievances, whether actual or potential,
known or unknown, and specifically but not exclusively all claims arising and
relating directly or indirectly out of any of the facts, acts, omissions,
events, damages and/or injuries arising from or relating in any way to any
litigation which is pending between the Parties, that have arisen, or may arise
in the future, or from or relating directly or indirectly from any and all
events or relationships between the Parties.   All such claims (including
related fines, penalties, interest, attorneys’ fees and costs, rights of
injunctive relief) are forever barred by this Agreement and without regard to
whether those claims are based on any alleged breach of a duty arising in a
statute, contract, or tort; any alleged unlawful act, including, without
limitation, fraud and deceit, negligent misrepresentation, conversion of labor,
breach of partnership, intentional interference with business contract, breach
of contract; or any other claim or cause of action; and regardless of the forum
in which it might be brought.
 
2.           Agreements and Undertakings of the Parties. Concurrently with the
execution of this Agreement, and as a conditioned precedent to the settlement of
the Parties contemplated by this Agreement, the Parties shall enter into the
following agreements and undertakings:


2.1           Cancellation of Parent Shares by Shareholders.


(a)           As a condition to Parent and Antero’s release of the Shareholders
as set forth in Section 1.2 above, the Shareholders hereby agree and consent to
the cancellation of aggregate of 13,173,839 shares of common stock of Parent
held by the Shareholders’ as follows, and each Shareholder hereby waives any
right, interest or claim in and to, said shares being cancelled under this
Agreement
 
Shareholder Name
 
Shares
Cancelled
 
Michael Sinnwell Jr.
    3,065,201  
Glenn Geller
    2,695,637  
Marla Beans
    2,695,637  
Tom Smith
    2,021,728  
Gaden Griffin
    1,347,818  
Greg Geller
    1,347,818  
Total
    13,173,839  



(b)           Authorization and Instructions to Transfer Agent. Upon the
execution of this Agreement, the Shareholders shall deliver to Colonial Stock
Transfer Co. (the “Transfer Agent”) of Parent, the original certificates
representing the shares of Parent common stock set forth in Recital D above,
representing , along with a copy of this Agreement, and the Shareholders by
their signatures to this Agreement, hereby instruct and authorize the Transfer
Agent to  effectuate the cancellation of the 13,173,839 shares as set forth in
Section 2.1(a) above, and to deliver certificates representing the balance of
4,750,000 Shares (the “Retained Shares”), to the Shareholders as follows:
 
 
 
Page 3 of 10

--------------------------------------------------------------------------------

 


 
Shareholder Name
 
Balance
Shares Retained
 
Michael Sinnwell Jr.
    1,000,000  
Glenn Geller
    1,000,000  
Marla Beans
    1,000,000  
Tom Smith
    750,000  
Gaden E. Griffin Family Trust
    500,000  
Greg Geller
    500,000  
Total
    4,750,000  


(c)           All certificates representing the Retained Shares will contain the
following legend and any addition legend required pursuant to the terms of the
Lock-Up Agreement set forth in Section 2.2 below:


THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. THEY
MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED.


(d)           If any Shareholder fails to make the deliver the original
certificate pursuant to Section 2.1(b) above with ten (10) days of the execution
of this Agreement, then each Shareholder hereby authorizes the Transfer Agent
without any further action or consent of such Shareholder, to cancel all shares
held by such Shareholder as set forth in Recital D above, the result of which
such Shareholder will not longer own of possess any shares of the Parent.


2.2           Execution of Lock-Up Agreement by Shareholders.   As a further
condition to Parent and Antero’s release of the Shareholders as set forth in
Section 1.2 above, the Shareholders each agree that Retained Shares shall be
subject to the terms of, and shall concurrently herewith execute, a Lock-Up
Agreement in the form attached hereto as Exhibit A.


3.           Representations, Warranties, Covenants and Acknowledgements of the
Shareholders.


3.1           Each Shareholder hereby represents, covenants, confirms and
acknowledges that:


(a)           such Shareholder is not relying upon any person, firm or
corporation in making his decision to cancel his shares in Parent and that the
decision to do so is for the benefit of the Shareholder, the Parent and Antero
to resolve the disputes between them.
 
 
 
Page 4 of 10

--------------------------------------------------------------------------------

 

 
(b)           such Shareholder understands that the shares of common stock of
Parent could appreciate in value considerably in the near term or otherwise in
the future, that shares of Parent being cancelled could have a value greater
than the current value, and notwithstanding such possibility each Shareholder
desires to enter into this Agreement and cancel said shares, and enter into the
Lock-Up Agreement pursuant to Section 2.2.


(c)           except for the shares of Parent which each Shareholder will retain
as set forth in Section 2.1(b) above, each Shareholder hereby releases Parent
and Antero, and waives any claims or actions with regard to the shares being
cancelled pursuant to this Agreement.


(d)           such Shareholder represents and warrants that the Shares to be
cancelled hereunder are owned by such Shareholder free and clear of all liens,
claims, security interests and encumbrances of any nature whatsoever.


(e)           such Shareholder represents and warrants that other than the
shares of common stock of Parent held of record by such Shareholder as set forth
in Recital D, above, each Shareholder does not own, directly or indirectly, of
record or beneficially, any other shares of common stock of Parent, or any
options, warrants or other rights to acquire any additional shares of Parent.


(f)           such Shareholder represents and warrants that they have the
capacity to enter into this Agreement to consummate the cancellation of such
shares of Parent, and to comply with the terms, conditions and provisions of his
Agreement.


(g)           such Shareholder represents and warrants this Agreement
constitutes the valid and binding obligations of each Shareholder, enforceable
in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium and other similar laws and equitable
principles related to or limiting creditors’ rights generally and by the
availability of equitable remedies and defenses.


(h)           neither the execution of this Agreement by the Shareholders or the
consummation of the cancellation of the shares, or the execution of the Lock-Up
Agreement (a) will result in the breach of any term or provision of, constitute
a default under, or accelerate or change the performance otherwise required
under, any agreement (including any loan agreement or promissory note),
indenture, instrument, order, law or regulation to which the Shareholders are a
party or by which the Shareholders are bound or (b) require the approval,
consent, waiver, authorization or act of, or the making by such Shareholder of,
any declaration, filing or registration with, any third party or any
governmental authority.


(i)           such Shareholder agrees that no officer, director, shareholder,
agent, or employee of Parent, Antero or the Transfer Agent, shall be liable to
the Shareholder for any action heretofore or hereafter taken or omitted to be
taken by any of them in connection with the cancellation of the shares by such
Shareholder.


(j)           such Shareholder acknowledges that such Shareholder is freely and
voluntarily entering into and executing this Agreement and the Lock-up Agreement
after having been advised to seek separate independent counsel of such
Shareholder’s choice for advice regarding this Agreement and any other legal
rights pertaining to this Agreement.  Each Shareholder has either been apprised
of all relevant information and legal rights by legal counsel of his own choice,
or has voluntarily chosen not to seek separate independent counsel for advice
regarding this Agreement.  In executing this Agreement each Shareholder does not
rely on any inducements, promises, or representations made by the Parent or
Antero, or any officer, director, shareholder, agent, attorney or representative
of Parent or Antero, or any other party or person.
 
 
 
Page 5 of 10

--------------------------------------------------------------------------------

 


 
3.2           Shareholders’ Acknowledgment of Antero’s Intellectual and other
Proprietary Rights.


Each Shareholder hereby acknowledges and reaffirms that any and all intellectual
property, inventions, whether or not patentable, patent pending or registered
under applicable patent, trademark and copyright laws, and any and applications
therefor in the United States and other countries, works subject to patent,
copyright and/or trademark protection, discoveries, designs, developments,
ideas, processes, improvements, future inventions, formulas, techniques,
know-how and data, made, conceived, reduced to practice, proto-type or working
model or product, relating directly or indirectly or associated with any and all
of Antero’s and its predecessors COA’s, or its subsidiaries, products and
software including without limitation such any such product or software that has
been in research in development, in-design, under development, manufactured,
licensed or sold, are the sole and exclusive property of Antero.


4.           Representations, Warranties and Covenants of Parent and Antero


4.1           Authority.   Parent and Antero represent and warrant that they
have all requisite power and authority to execute and deliver this Agreement,
and any of the related agreements and documents, and to consummate any of the
transactions contemplated hereby or thereby.  The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby has been
duly authorized by all necessary corporate action, and no other proceedings on
the part of either Parent or Antero is necessary to authorize this Agreement or
to consummate the transactions contemplated hereby.
 
5.           Notices.  All notices, requests, demands and other communications
under this Agreement, shall be in writing and shall be deemed to have been duly
given on the date of service if served personally on the party to whom notice is
to be given or within five (5) business days if mailed to the party to whom
notice is to be given, by first-class mail, registered, or certified, postage
prepaid and properly addressed as follows:



 
Page 6 of 10

--------------------------------------------------------------------------------

 

If to Parent, addressed to:
Anoteros, Inc.
Attn: Michael Lerma, CEO
6601 Center Drive West, Suite 500
Los Angeles, CA 90045


If to Antero, addressed to:
Antero Payment Solutions, Inc.
Attn: Michael Lerma, CEO
6601 Center Drive West, Suite 500
Los Angeles, CA 90045


If to the Shareholders, addressed to:
Their address of record with the Transfer Agent.


6.           Disclaimer of Liability. It is understood and agreed that this
Agreement is a compromise of disputed claims, and that neither the mutual
release specified above nor the negotiation of this settlement shall be
considered as admissions of any liability whatsoever by anyone.  It is
understood that the Parties deny, any past or present wrongdoing, and no
wrongdoing shall be implied from any negotiations or entry into this Agreement.


7.           Payment of Costs and Expenses; Attorney’s Fees.  Each party hereto
shall be responsible for the payment of its own costs, expenses and attorneys’
fees in conjunction with the matters referred to herein.  However, in the event
litigation is commenced to interpret or enforce any of the provisions of this
Agreement, to recover damages for the breach of any of the provisions of this
Agreement, or to obtain declaratory relief in connection with any of the
provisions of this Agreement, the prevailing party shall be entitled to recover
its reasonable attorneys’ fees and costs from the other party.


8.           Further Assurances.  Each of the Parties to this Agreement agrees
to perform such further acts and to execute and deliver any and all further
documents that may reasonably be necessary or desirable to effectuate the
purpose of this Agreement.


9.           Representation of Comprehension of Document, Undertakings and
Representations and Warranties.


9.1           In entering into this Agreement, the Parties hereto represent that
they have read the contents of this Agreement, that the terms of this Agreement
have been explained to them by their attorney, that those terms are fully
understood and voluntarily accepted by them, that they have relied upon the
legal advice of their respective attorney, who is an attorney of their own
choosing, and that hereafter no such party shall deny the validity of this
Agreement on the ground that he, she or it did not have adequate advice of
counsel.


9.2           Each party to this Agreement has made such investigation of the
facts pertaining to this Agreement and of all the matters pertaining thereto as
it deems necessary.  In entering into this Agreement provided for herein, each
party assumes the risk of any misrepresentation, concealment, or mistake.  If
any party should subsequently discover that any fact relied upon by it in
entering into this Agreement was untrue, or that any fact was concealed from it,
or that its understanding of the facts or of the law was incorrect, such party
shall not be entitled to any relief in connection therewith, including, without
limitation on the generality of the foregoing, any alleged right or claim to set
aside or rescind this Agreement.  This Agreement is intended to be and is final
and binding between the parties hereto, regardless of any claims of
misrepresentation, promise made without the intention of performing, concealment
of fact, mistake of fact or law, or of any other circumstance whatsoever.
 
 
 
Page 7 of 10

--------------------------------------------------------------------------------

 


 
9.3           Each party is aware that it may hereafter discover claims or facts
in addition to or different from those it now knows or believes to be true with
respect to the matters related herein.  Nevertheless, it is the intention of the
Parties to fully, finally, and forever settle and release all such matters and
claims relative thereto, which do now exist, may exist, or heretofore have
existed between them.  In furtherance of such intention, the releases given
herein shall be and remain in effect as full and complete mutual releases of all
such matters, notwithstanding the discovery or existence of any additional or
different claims or facts relative thereto.


10.           Entire Agreement.  This Agreement, together with Exhibits hereto
constitute the entire written agreement between the Parties with respect to the
subject matter hereof and supersedes all prior and contemporaneous oral and
written agreements and discussions, and with the exception of this agreements
and instruments to be executed pursuant to the terms of this Agreement, there
are no other agreements modifying its terms.  The terms of this Agreement can
only be modified by a writing signed by all of the parties which expressly
states that such modification is intended, and this Agreement cannot be amended
by a partially or fully executed oral modification. Each of the Parties
acknowledges that they have not executed the Agreement in reliance upon any
collateral promise, representation or warranty, or in reliance upon any belief
as to any fact not expressly recited herein.


11.           Governing Law; Venue.  This Agreement is being executed and
delivered, and is intended to be performed, in the State of California, and to
the extent permitted by law, the execution, validity, construction, and
performance of this Agreement shall be construed and enforced in accordance with
the laws of the State of California without giving effect to conflict of law
principles.  This Agreement shall be deemed made and entered into in San Diego
County, State of California and venue for any Proceeding as defined below, in
connection with this Agreement shall be in San Diego County, California.


12.           Waiver of Jury Trial.  The Parties hereto hereby voluntarily and
irrevocably waive trial by jury in any Proceeding brought in connection with
this Agreement, any of the related agreements and documents, or any of the
transactions contemplated hereby or thereby. For purposes of this Agreement,
“Proceeding” includes any threatened, pending, or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing, or any other actual, threatened, or completed
proceeding, whether brought by or in the right of any party or otherwise and
whether civil, criminal, administrative, or investigative, in which a Party was,
is, or will be involved as a party or otherwise.


13.           Interpretation of Agreement. This Agreement shall not be construed
against any party on the basis that his, her or its attorney drafted it as each
Party and their respective legal counsel has had an opportunity to review, make
comments, changes and modifications to the Agreement prior to its execution.


14.           Signature in Counterpart; Facsimile Signatures. This Agreement may
be executed in counterparts, each of which shall be deemed to be an original,
but all of which together shall constitute one and the same instrument.
Facsimile signatures shall be sufficient for execution of this Agreement.


15.           Independent Advice of Counsel. The Parties hereto, and each of
them, represent and declare that in executing this Agreement they relied solely
upon their own judgment, belief, knowledge and the advice and recommendations of
their own independently selected counsel, concerning the nature, extent, and
duration of their rights and claims, and that they have not been influenced to
any extent whatsoever in executing the Agreement by any representations or
statements covering any matters made by any other party or that party’s
representatives hereto.
 
 
 
Page 8 of 10

--------------------------------------------------------------------------------

 


 
16.           Successors.  This Agreement shall be binding upon the Parties and
their heirs, representatives, administrators, successors and assigns, and shall
inure to the benefit of the released parties and each of them, and to their
heirs, representative, successors and assigns.


17.           Severability.  If any provision of this Agreement is held by a
Court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions shall nevertheless continue in full force without being
impaired or invalidated in any way.


18.           Exhibits. All of the Exhibits hereto are material provisions of
this Agreement, and the terms of those Exhibits are expressly made part of this
Agreement.
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
Page 9 of 10

--------------------------------------------------------------------------------

 



IN WITNESS THEREOF, the undersigned have executed this Settlement Agreement and
Mutual General Release.

 
ANOTEROS, INC.




Dated: May 8,
2012                                                             /s/Michael
Lerma_________________________________
By: Michael Lerma
Its: President and CEO




ANTERO PAYMENT SOLUTIONS, INC.




Dated: May 8,
2012                                                             /s/Michael
Lerma_________________________________
By: Michael Lerma
Its: President and CEO

 
SHAREHOLDERS
 


Dated: May 8,
2012                                                             /s/Michael
Sinnwell Jr._____________________________
Michael Sinnwell Jr.




Dated: May 8,
2012                                                             /s/Glen
Geller____________________________________
Glen Geller




Dated: May 8,
2012                                                             /s/Marla
Beans___________________________________
Marla Beans




Dated: May 8,
2012                                                             /s/Tom
Smith_____________________________________
Tom Smith




Dated: May 8,
2012                                                             /s/Greg
Geller____________________________________
Greg Geller




Dated: May 8,
2012                                                             /s/Gaden
Griffin___________________________________
Gaden Griffin, individually and in his capacity
as Trustee of Gaden E. Griffin Family Trust



 
Page 10 of 10

--------------------------------------------------------------------------------

 
